DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant's election without traverse of Group I, methods which detect mutations in a plurality of cancer genes to select a subject as a candidate for treatment with a PI3K/AKT/mTOR pathway inhibitor and at least one other agent, and the particular additional agent of a BRAF inhibitor; and the primers of SEQ ID NO: 1 and 2, and SEQ ID NO: 3 and 4 in the reply filed on 16 April 2021 is acknowledged.  
Claim Status
3. 	Claims 11-20, 25, 32-34, 37-40 and 43-44 are pending.
	Claims 13, 14, 32-34 and 37-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 11, 12, 15-20, 25, 43 and 44 read on the elected invention and have been examined herein. It is noted that claim 12 encompasses non-elected primers (i.e., primers other than the combination of primers of SEQ ID NO: 1-4); claim 20 encompasses non-elected inhibitors (i.e., inhibitors other than BRAF inhibitors). Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Claim Objections
4. Claims 11, 12, 15-20, 25, 43 and 44 are objected to because of the following informalities:  Claims 11, 12, 15-20, 25, 43 and 44 recite “for selecting as candidate for treatment” whereas the claims should recite, for example, “for selecting the subject as a candidate for treatment.” Appropriate correction is required.
Claim Rejections - 35 USC § 112 first paragraph – Written Description
5.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 12, 15-20, 25, 43 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a Written Description rejection.

The claims are drawn to methods that require detecting a mutation in at least one of the AKT1, ERBB2, FOXL2, IDH2, NRAS, RET, ALK, ERBB4, GNA11, KIT\, PDGFRA, SMO, BRAF, FBXW7, GNAQ, KRAS, PIK3CA, STK11, CTNNB1, FGFR2, GNAS, MAP2K1, PIK3R1, TP53, DDR2, FGFR3, HRAS, MET, PTCH1, EGFR, FGFR4, IDH1, NOTCH1, and PTEN genes for selecting a treatment with a PI3K/AKT/mTOR pathway inhibitor and at least one other agent, wherein the presence of a mutation in at least one of the PIK3CA, PIK3R1 and PTEN genes, and a mutation in at least one of the NOTCH1, ERBB2, BRAF, PTCH1, SMO, EGFR, KRAS, DDR2, MAP2K1, FGFR3, NRAS, MET and FBXW7 genes is indicative that the subject is a candidate for treatment with the PI3K/AKT/mTOR pathway inhibitor and at least one other agent.  
The claims do not define the mutations in terms of any specific structural properties. The claims encompass detecting any possible single or multiple nucleotide insertion, deletion or substitution in the 5’ or 3’ noncoding region or in any intron or exon of the recited genes as indicative that a subject will be a candidate / will be responsive to a treatment with PI3K/AKT/mTOR pathway inhibitor and at least one other agent. 
The subject selected is may have any disorder, and particularly any cancer, including HER2-negative breast cancer (claim 19) or colorectal cancer (claim 25).

The specification indicates that the inhibitor may be any of the structural diverse molecules of BKM120, BEZ235, Pictilisib (GDC-0941), LY294002, CAL-101 (Idelalisib), GNE-317, PI-3065, HS-173, PI-103, NU7441, GSK2636771, VS-5584, CZC24832, Duvelisib, TG100-115, A66, YM201636, CAY10505, GSK1059615, PF-04691502, PIK-75, PIK-93, AS-605240, BGT226, AZD6482, Voxtalisib, Alpelisib, CUDC-907, IC-87114, Omipalisib, TG100713, Gedatolisib, CH5132799, PKI-402, BAY 80-6946, TGX-221, XL147, PIK-90, PIK-293, PIK-294, 3-Methyladenine, Quercetin, Wortmannin, ZSTK474, AS-252424, AS-604850, everolimus, and Apitolisib, which inhibitors have different targets and different mechanisms of action. See also claim 18.
The second agent may be any agent or is a BRAF inhibitor (claim 20).
Thereby, the claims encompass assaying for a potentially very large genus of mutations, wherein mutations in any of the PIK3CA, PIK3R1 and PTEN genes together with a mutation in a second group of 13 distinct genes of NOTCH1, ERBB2, BRAF, PTCH1, SMO, EGFR, KRAS, DDR2, MAP2K1, FGFR3, NRAS, MET and FBXW7 is 
The specification discloses assaying “clinical FFPE specimens containing known variants (BRAF G466Y, TP53 R175H, DDR2 L34P, EGFR E865G, EGFR E866V, TP53 R248W, Notch Q2406.DELTA., TP53 A159_M160insRA)”  (see paragraph [0159]; note that paragraph numbering herein is with respect to the published application).  Figures 2 and 3 list a limited number of known mutations in the EGFR, AKT1, DDR2, and NOTCH genes.
The specification states:
“[0111] Another aspect of the methods of the present technology is that the 231 amplicons generated by their respective forward and reverse primer pairs shown in Tables 1 and 2 map to genes or gene regions not typically tested in a given tumor type.”

The specification identifies a limited number of known mutations that are correlated with response of particular cancers to particular PI3K/AKT/mTOR pathway inhibitors. This disclosure is not considered to be representative of the very large genus of possible mutations in the recited genes which are correlated with responsiveness to treatment with any PI3K/AKT/mTOR pathway inhibitor and any second agent.
It is acknowledged that the specification teaches the general methodology for sequencing and performing association studies. However, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
Additionally, the specification does not disclose a clear structure-function relationship between the claimed genus of mutations and their association with 
While the Federal Circuit has recognized that “the written description requirement can in some cases be satisfied by functional description,” it has made clear that “such functional description can be sufficient only if there is also a structure-function relationship known to those of ordinary skill in the art.” In re Wallach, 378 F.3d 1330, 1335 (Fed. Cir. 2004); see also, Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 964 (Fed. Cir. 2002) (holding that the written description requirement would be satisfied “if the functional characteristic of preferential binding . . . were coupled with a disclosed correlation between that function and a structure that is sufficiently known or disclosed”); Amgen Inc. v. Sanofi, 782 F.3d 1367, 1378 (Fed. Cir. 2017) (holding that an “adequate written description must contain enough information about the actual makeup of the claimed products”).
Herein, the claims recite a functional description of the claimed genus of mutations but do not identify a correlation between the claimed function of being indicative response to treatment with a PI3K/AKT/mTOR pathway inhibitor and a second agent and the structure of the mutations that perform that function.
Further, as noted in Vas-Cath Inc. v. Mahurkar (19 USPQ2d 1111, CAFC 1991), the Federal Circuit concluded that: 

 
	Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision.
	With respect to the present invention, there is no record or description which would demonstrate conception of a representative number of mutations in the recited 34 genes of AKT1, ERBB2, FOXL2, IDH2, NRAS, RET, ALK, ERBB4, GNA11, KIT, PDGFRA, SMO, BRAF, FBXW7, GNAQ, KRAS, PIK3CA, STK11, CTNNB1, FGFR2, GNAS, MAP2K1, PIK3R1, TP53, DDR2, FGFR3, HRAS, MET, PTCH1, EGFR, FGFR4, IDH1, NOTCH1, and PTEN genes, or the particular 16 genes listed in claim 11 that are indicative of response to treatment with any PI3K/AKT/mTOR pathway inhibitor and any second agent.  Therefore, the claims fail to meet the written description requirement because the claims encompass a significantly large genus of mutations and PI3K/AKT/mTOR pathway inhibitors and second agents which are not described in the specification.
Double Patenting
6. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11, 12, 15-20, 25, 43 and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10689710.   Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘710 are both inclusive of methods for detecting at least one mutation in a plurality of cancer-related genes in a subject comprising (a) extracting genomic DNA from a formalin fixed paraffin-embedded tumor sample obtained from the subject; and (b) generating a library comprising amplicons corresponding to each of the plurality of cancer-related genes, said plurality of cancer-related genes comprising AKT1, ERBB2, FOXL2, IDH2, NRAS, RET, ALK, ERBB4, GNA11, KIT, PDGFRA, SMO, BRAF, FBXW7, GNAQ, KRAS, PIK3CA, STKl1, CTNNB1, FGFR2, GNAS, MAP2K1, PIK3R1, TP53, DDR2, FGFR3, HRAS, MET, PTCH1, EGFR, FGFR4, IDH1, NOTCH1, and PTEN, particularly wherein the amplicons are generated using a first primer pair of SEQ ID NO: 1 and 2 and a second primer pair of SEQ ID NO: 3 and 4.

Regarding present claims 15-17, claims 7, 8, 10 and 11 of ‘710 also recite detecting the at least one mutation in a heterogeneous PPFE tumor sample, particularly wherein 5% or 5-10%of the cells harbor the at least one mutation.
Regarding present claim 19, claim 12 of ‘710 also recites that the method is one in which the subject has HER2-negative breast cancer.
Regarding present claim 25, claim 13 of ‘710 also encompasses methods wherein the subject is one who has been diagnosed with colorectal cancer.
Regarding present claim 43, claim 2 of ‘710 recites using “less than 10ng” of genomic DNA extracted from the FFPE tumor sample.
.
7. Claims 11, 12, 15-19, 25, 43 and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10689710 in view of Craig et al (PGPUB 2014/0024539) and Britten, C.D. (Cancer Chemother Pharmacol. 2013. 71: 1359-1409).
The following rejection applies to the claims to any extent that the claims may intend to encompass methods that select a subject for treatment with a PI3K/AKT/mTOR pathway inhibitor in combination with an additional agent based on the detection of the mutations.
The present claims and the claims of ‘710 are both inclusive of methods for detecting at least one mutation in a plurality of cancer-related genes in a subject comprising (a) extracting genomic DNA from a formalin fixed paraffin-embedded tumor sample obtained from the subject; and (b) generating a library comprising amplicons corresponding to each of the plurality of cancer-related genes, said plurality of cancer-related genes comprising AKT1, ERBB2, FOXL2, IDH2, NRAS, RET, ALK, ERBB4, GNA11, KIT, PDGFRA, SMO, BRAF, FBXW7, GNAQ, KRAS, PIK3CA, STKl1, CTNNB1, FGFR2, GNAS, MAP2K1, PIK3R1, TP53, DDR2, FGFR3, HRAS, MET, PTCH1, EGFR, FGFR4, IDH1, NOTCH1, and PTEN, particularly wherein the amplicons are generated using a first primer pair of SEQ ID NO: 1 and 2 and a second primer pair of SEQ ID NO: 3 and 4.

Regarding present claim 19, claim 12 of ‘710 also recites that the method is one in which the subject has HER2-negative breast cancer.
Regarding present claim 25, claim 13 of ‘710 also encompasses methods wherein the subject is one who has been diagnosed with colorectal cancer.
Regarding present claim 43, claim 2 of ‘710 recites using “less than 10ng” of genomic DNA extracted from the FFPE tumor sample.
Regarding present claim 44, claim 1 of ‘710 recites detecting the amplicons by performing massively parallel sequencing.
The claims of ‘710 do not recite that the subject is selected for treatment with a PI3K/AKT/mTOR pathway inhibitor in combination with an additional agent based on the detection of the mutations.
However, Craig teaches methods for selecting a therapy for a subject based on the detection of mutations in cancer-related genes (e.g., para [0008-0009], [0020-0021], and [0028-0031]; Figures 10 and 11; and Table 10). For example, Craig teaches detecting a PTEN homozygous deletion and a FBXW7 homozygous deletion in patients having triple-negative (i.e., HER-2 negative) breast cancer and treating the patients with a PI3K/AKT/mTOR pathway inhibitor (e.g., para [0028-0031]). Craig further teaches providing combination therapies to patients who have mutations that activate both the PI3K/AKT/mTOR and Raf/MEK/ERK pathways (e.g., para [0032-0038]. [0087-0088]). For instance, Craig teaches treating patients with a PTEN deletion / downregulation and 
Additionally, Britten teaches treating patients with combination therapies that target both the PI3K/AKT/mTOR and Ras/Raf/MEK/ERK pathways. It is stated that “Molecular alterations in these pathways are implicated in tumorigenesis and resistance to anticancer therapies” (see abstract). It is also stated that “The PI3K/AKT/mTOR and RAS/RAF/MEK/ERK pathways are known to interact with each other at several nodes, and mounting evidence suggests that dual blockade of both pathways may be required to achieve anticancer effects in certain contexts” (p. 1395). Britten reviews known mutations in cancer-related genes, including the PTEN, PIK3CA, KRAS and BRAF genes and combination therapies that are used to target cancers having these mutations, including breast and colorectal cancers (see, e.g., p. 1396, p. 1398, p. 1401, p. 1402, and Table 2). For example, Britten teaches treatment of patients having colorectal or breast cancer and having mutations in the PTEN, BRAF, KRAS and PI3KCA genes with a combination of a PI3K inhibitor and a MEK inhibitor (Table 2). Britten (p. 1404, col. 2) concludes that:
“The PI3K/AKT/mTOR and RAS/RAF/MEK/ERK pathways are two of the most important signaling cascades in cancer, and both are frequently involved in resistance to current target therapies. Dual inhibition of both pathways may be needed to overcome certain resistance mechanisms or to treat cancers with driver mutations that cannot be directly targeted, such as mutational activation of RAS.”

In view of the teachings of Craig and Britten, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘710 so as to have selected those patients identified as having mutations in a PTEN or PIK3CA gene and mutations in a BRAF or KRAS gene 
Regarding present claim 18, Craig (e.g., para [0096]) teaches that the PI3K/AKT/mTOR pathway inhibitor may be BEZ235. Britten (Tables 1 and 2) teaches that the PI3K/AKT/mTOR pathway inhibitor may be, for example, BKM120, BEZ235. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected patients for combination treatment with the particular PI3K/AKT/mTOR pathway inhibitors of BKM120 or BEZ235 since these are conventional PI3K/AKT/mTOR pathway inhibitors used for the treatment of cancer.
8. Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10689710 in view of Craig et al (PGPUB 2014/0024539) and Britten, C.D. (Cancer Chemother Pharmacol. 2013. 71: 1359-1409), and further in view of Dumble et al (PGPUB 2012/0202835).
The following rejection applies to the claims to any extent that the claims may intend to encompass methods that select a subject for treatment with a PI3K/AKT/mTOR pathway inhibitor in combination with the additional agent of a BRAF inhibitor based on the detection of the mutations.

However, as discussed above, Craig and Britten both teach treating cancer with a combination of therapies that include a PI3K/AKT/mTOR pathway inhibitor and a Ras/Raf/MEK/ERK pathway inhibitor.
Further, Dumble teaches colon and breast cancer with a combination of an AKT inhibitor and a BRAF inhibitor. It is reported that cancer cells having a PIK3CA H1047R mutation and a BRAF V600E mutation were not sensitive to the individual inhibitors alone, but were sensitive to the combination of the AKT inhibitor and BRAF inhibitor (para [0116]).
In view of the teachings of Dumble, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘710 so as to have selected those patients identified as having PIK3CA H1047R mutation and a BRAF V600E mutation for combination therapy with an ALK inhibitor and BRAF inhibitor. One would have been motivated to have done so since Dumble teaches that this combination of therapy will target the effects of both of the mutations and will provide a potentially effective means for treating cancer in patients having PIK3CA H1047R and BRAF V600E mutations.



Claim Rejections - 35 USC § 103
9. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 15-18, 20, 25, 43 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behlke et al (PGPUB 2014/0031240; cited in the IDS) in view of Downing et al (WO 2012/092426; cited in the IDS).

Behlke teaches that the method is one that detects mutations in one or more or all of the genes disclosed therein, which genes include each of the AKT1, ERBB2, FOXL2, IDH2, NRAS, RET, ALK, ERBB4, GNA11, KIT, PDGFRA, SMO, BRAF, FBXW7, GNAQ, KRAS, PIK3CA, STK11, CTNNB1, FGFR2, GNAS, MAP2K1, PIK3R1, TP53, DDR2, FGFR3, HRAS, MET, PTCHI, EGFR, FGFR4, IDH1, NOTCH1, and PTEN genes (see, e.g., para [0175-0176] and [0518] and Table 1A).
For example, Behlke (para [0174-0177] teaches sequencing genomic sequences from tumor samples to detect mutations in:
[0175] A) at least five, six, seven, eight, nine, ten, fifteen, twenty, twenty-five, thirty or more subgenomic intervals from a mutated or wild-type gene or gene product chosen from at least five or more of: ABL1, AKT1, AKT2, AKT3, ALK, APC, AR, BRAF, CCND1, CDK4, CDKN2A, CEBPA, CTNNB1, EGFR, ERBB2, ESR1, FGFR1, FGFR2, FGFR3, FLT3, HRAS, JAK2, KIT, KRAS, MAP2K1, MAP2K2, MET, MLL, MYC, NF1, NOTCH1, NPM1, NRAS, NTRK3, PDGFRA, PIK3CA, PIK3CG, PIK3R1, PTCH1, PTCH2, PTEN, RB1, RET, SMO, STK11, SUFU, or TP53;
[0176] B) at least five, six, seven, eight, nine, ten, fifteen, twenty, twenty-five, thirty, thirty-five, forty, forty-five, fifty, fifty-five, sixty, sixty-five, seventy, seventy-
[0177]  C) at least five, six, seven, eight, nine, ten, fifteen, twenty, or more subgenomic intervals from a gene or gene product according to Table 1, 1A, 2, 3 or 4;
The teachings of Behlke at para [0316] indicate that the method for detecting the at least one mutation in at least one of the panel of cancer-related genes in a tumor FFPE sample from a subject having cancer may be performed without using a bait set comprising nucleic acid sequences that are complementary to the plurality of amplicons. Further, the method of Behlke is one in which the library is generated without the quality of the genomic DNA extracted from the FFPE tumor sample being assessed by qPCR prior to generating the library.
Behlke does not exemplify, as a single embodiment, performing the method of claim 11.
However, Behlke does teaches each of the steps and limitations of claim 11.
Further, Downing teaches a method for detecting at least one mutation in a plurality of cancer-related genes in a subject comprising: extracting genomic DNA from 
That is, Downing states:
“in one aspect, the invention features a method of analyzing a tumor sample. The method comprises: (a) acquiring a library comprising a plurality of target members, e.g., tumor members, from a sample, e.g., a tumor sample; 
(b) optionally, contacting the library with a bait set (or plurality of bait sets) to provide selected members (sometimes referred to herein as "library catch"); 
(c) acquiring a read for a subgenomic interval from a tumor member from said library or library catch, e.g., by sequencing, e.g., with a next generation sequencing method; 
(d) aligning said read; and 
(e) assigning a nucleotide value (e.g., calling a mutation, e.g., with a Bayeisan method) from said read for a preselected nucleotide position, e.g., for a preselected nucleotide position in each of a plurality of subgenomic intervals, e.g., each of a plurality genes, 
thereby analyzing said sample,” 
	Downing then further states “In an embodiment, step (b) is absent” (p. 5).
Downing also teaches that the cancer-related genes to be assayed for a mutation include each of the AKT1, ERBB2, FOXL2, IDH2, NRAS, RET, ALK, ERBB4, GNA11, KIT, PDGFRA, SMO, BRAF, FBXW7, GNAQ, KRAS, PIK3CA, STK11, CTNNB1, FGFR2, GNAS, MAP2K1, PIK3R1, TP53, DDR2, FGFR3, HRAS, MET, PTCHI, EGFR, FGFR4, IDH1, NOTCH1, and PTEN genes (see, e.g., p. 25, 56, and Table 1A).
Additionally, the method of Downing is one in which the library is generated without the quality of the genomic DNA extracted from the FFPE tumor sample being assessed by qPCR prior to generating the library.

Regarding the final wherein clause, this clause indicates only a property of the mutations. Since Behlke teaches detecting mutations in the same genes recited in claim 11, and the claims do not recite any structural features for the mutations, the mutations detected by Behlke also have the property that they would be indicative of whether the subject is a suitable candidate for treatment with a PI3K/AKT/mTOR pathway inhibitor and at least one additional agent, including the inhibitors recited in claim 18 and the BRAF inhibitor recited in claim 20.  Regarding the preamble of the claim, Behlke teaches that the methods disclosed therein are to be used to determine if a patient with cancer will be responsive to treatment (e.g., para [0237], and Tables 1A and 2). Again, 
Regarding claims 15-17, Behlke does not teach detecting the at least one mutation in a heterogeneous PPFE tumor sample, particularly wherein 5% or 5-10% of the cells harbor the at least one mutation.
However, Downing exemplifies methods wherein tumor heterogeneity was detected in FFPE samples (p. 271-272). Downing also teaches that FFPE samples isolated from the margins of a hyperplastic colonic polyp, the KRAS p.G13D mutation was not detected in cells most distal to the polyp, but was detected in 4% of cells in the fifth most distal section, in 5% of the cells in the section closest to the polyp and in 6% of the cells isolated from a section from the edge of the polyp.
In view of the teachings of Downing that the method can be used to analyze heterogeneous tissue samples and can detect mutations in 5% of the cells of the sample, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method of detecting at least one mutation to FFPE samples from heterogeneous tumors, including tumors harboring 5% or 5-10% of a particular mutation, in order to have determined the heterogeneity of the tumor or cells in the sample and the frequency of the mutation in the sample.
Regarding claim 25, Behlke teaches that the subject is one who has been diagnosed with colon (i.e. colorectal) cancer (see, e.g., para [0302], [0562] and [0564]).

Regarding claim 44, Behlke teaches detecting the amplicons by performing massively parallel sequencing (e.g., para [0017], [0433-0435]).
10. Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behlke et al (PGPUB 2014/0031240; cited in the IDS) in view of Downing et al (WO 2012/092426; cited in the IDS), and further in view of The Cancer Genome Atlas Network (Nature. Oct 2012. 490: 61-70; cited in the IDS)
The teachings of Behlke et al and Downing et al are presented above. 

	Behlke teaches methods wherein the subject has breast cancer (e.g., para [0181], [0191], [0195], [0198], [0207] and [0302]); and Downing teaches methods wherein the subject has a Her2/neu positive breast cancer (p. 268). However, the combined references do not teach methods wherein the subject has been diagnosed with Her2-negative breast cancer.
	The Cancer Genome Atlas Network teaches methods of assaying for mutations in HER2-negative (i.e., triple negative) breast cancers, and particularly TP53 mutations (p. 65-67). The reference discusses the importance of selecting appropriate therapies for TNBCs and screening to identify common somatic mutations present in TNBCs, as well as other basal-like breast cancers, so that therapies that target mutated and amplified or deleted genes can be selected or developed. (p. 67).
In view of the teachings of The Cancer Genome Atlas Network, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the modified method of Behlke to Her2-negative Claims 11, 15-19, 25, 43 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behlke et al (PGPUB 2014/0031240; cited in the IDS) in view of Downing et al (WO 2012/092426; cited in the IDS) and further in view of Craig et al (PGPUB 2014/0024539) and Britten, C.D. (Cancer Chemother Pharmacol. 2013. 71: 1359-1409).
The following rejection applies to the claims to any extent that the claims may intend to encompass methods that select a subject for treatment with a PI3K/AKT/mTOR pathway inhibitor in combination with an additional agent based on the detection of the mutations.
The teachings of Behlke et al and Downing et al are presented above. Behlke does not teach as a single embodiment methods that select a subject for treatment with a PI3K/AKT/mTOR pathway inhibitor in combination with an additional agent based on the detection of the mutations.
However, Craig teaches methods for selecting a therapy for a subject based on the detection of mutations in cancer-related genes (e.g., para [0008-0009], [0020-0021], and [0028-0031]; Figures 10 and 11; and Table 10). For example, Craig teaches detecting a PTEN homozygous deletion and a FBXW7 homozygous deletion in patients having triple-negative (i.e., HER-2 negative) breast cancer and treating the patients with a PI3K/AKT/mTOR pathway inhibitor (e.g., para [0028-0031]). Craig further teaches 
Additionally, Britten teaches treating patients with combination therapies that target both the PI3K/AKT/mTOR and Ras/Raf/MEK/ERK pathways. It is stated that “Molecular alterations in these pathways are implicated in tumorigenesis and resistance to anticancer therapies” (see abstract). It is also stated that “The PI3K/AKT/mTOR and RAS/RAF/MEK/ERK pathways are known to interact with each other at several nodes, and mounting evidence suggests that dual blockade of both pathways may be required to achieve anticancer effects in certain contexts” (p. 1395). Britten reviews known mutations in cancer-related genes, including the PTEN, PIK3CA, KRAS and BRAF genes and combination therapies that are used to target cancers having these mutations, including breast and colorectal cancers (see, e.g., p. 1396, p. 1398, p. 1401, p. 1402, and Table 2). For example, Britten teaches treatment of patients having colorectal or breast cancer and having mutations in the PTEN, BRAF, KRAS and PI3KCA genes with a combination of a PI3K inhibitor and a MEK inhibitor (Table 2). Britten (p. 1404, col. 2) concludes that:
“The PI3K/AKT/mTOR and RAS/RAF/MEK/ERK pathways are two of the most important signaling cascades in cancer, and both are frequently involved in resistance to current target therapies. Dual inhibition of both pathways may be needed to overcome certain resistance mechanisms or to treat cancers with driver mutations that cannot be directly targeted, such as mutational activation of RAS.”


Regarding claim 18, Craig (e.g., para [0096]) teaches that the PI3K/AKT/mTOR pathway inhibitor may be BEZ235. Britten (Tables 1 and 2) teaches that the PI3K/AKT/mTOR pathway inhibitor may be, for example, BKM120, BEZ235. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected patients for combination treatment with the particular PI3K/AKT/mTOR pathway inhibitors of BKM120 or BEZ235 since these are conventional PI3K/AKT/mTOR pathway inhibitors used for the treatment of cancer.
12. Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behlke et al (PGPUB 2014/0031240; cited in the IDS) in view of Downing et al (WO 2012/092426; cited in the IDS), Craig et al (PGPUB 2014/0024539) and Britten, C.D. (Cancer Chemother Pharmacol. 2013. 71: 1359-1409) and further in view of Dumble et al (PGPUB 2012/0202835).
The following rejection applies to the claims to any extent that the claims may intend to encompass methods that select a subject for treatment with a PI3K/AKT/mTOR pathway inhibitor in combination with the additional agent of a BRAF inhibitor based on the detection of the mutations.
The teachings of Behlke et al, Downing et al, Craig et al. and Britten are presented above. The combined references do not teach a methods that select a subject for treatment with a PI3K/AKT/mTOR pathway inhibitor in combination with a BRAF inhibitor based on the detection of the mutations.
However, as discussed above, Craig and Britten both teach treating cancer with a combination of therapies that include a PI3K/AKT/mTOR pathway inhibitor and a Ras/Raf/MEK/ERK pathway inhibitor.
Further, Dumble teaches colon and breast cancer with a combination of an AKT inhibitor and a BRAF inhibitor. It is reported that cancer cells having a PIK3CA H1047R mutation and a BRAF V600E mutation were not sensitive to the individual inhibitors alone, but were sensitive to the combination of the AKT inhibitor and BRAF inhibitor (para [0116]).
In view of the teachings of Dumble, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Behlke so as to have selected those patients having PIK3CA H1047R mutation and a BRAF V600E mutation for combination therapy with an ALK inhibitor and BRAF inhibitor. One would have been motivated to have done so since Dumble .
13. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art of Samuels et al (U.S. Patent No. 8,026,053; cited in the IDS) teaches a primer (SEQ ID NO: 300 therein) which is 23 nucleotides in length and comprises the 20mer of present SEQ ID NO: 2 (as shown in the first alignment below). Samuels also teaches a primer (SEQ ID NO: 144 therein) that is 24 nucleotides in length and comprises the inverse complement of the 22mer of present SEQ ID NO: 4 (as shown in the alignment below). However, the prior art does not teach or suggest performing the presently claimed methods using the claimed first primer pair consisting of SEQ ID NO: 1 and 2 and a second primer pair consisting of SEQ ID NO: 3 and 4.
; Sequence 300; Patent No. 8026053
;  LENGTH: 23
;  TYPE: DNA
;  ORGANISM: Homo sapiens

  Query Match             100.0%;  Score 20;  DB 16;  Length 23;
  Score over Length       87.0%;
  Best Local Similarity   100.0%;
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTGCTTCTTGAGTAACACTT 20
              ||||||||||||||||||||
Db          1 CTGCTTCTTGAGTAACACTT 20

; Sequence 144, Patent No. 8026053
;  LENGTH: 24
;  TYPE: DNA
;  ORGANISM: Homo sapiens
4

  Query Match             100.0%;  Score 22;  DB 18;  Length 24;
  Score over Length       91.7%;
  Best Local Similarity   100.0%;


Qy          1 GCTTCTTTACAAACGTTCAGAA 22
              ||||||||||||||||||||||
Db         22 GCTTCTTTACAAACGTTCAGAA 1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634